


Exhibit 10.42

 

UNITED STATIONERS INC.
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
SECTION 16 OFFICERS

 

Dear Steve:

 

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as March 4,
2008, (the “Award Date”), is by and between Stephen Schultz (the “Participant”),
and United Stationers Inc., a Delaware corporation (the “Company”). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Company’s 2004 Long-Term Incentive Plan (the “Plan”).

 

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive a restricted stock unit
award, on the following terms and conditions:

 

1.             Grant. The Company hereby grants to the Participant a Restricted
Stock Unit Award (the “Award”) of 3,000 restricted stock units (the “Units”),
each Unit representing the right to receive up to two shares of the Company’s
common stock as provided in Section 4 of this Agreement. The Award will be
subject to the terms and conditions of the Plan and this Agreement.

 

2.             No Rights as a Stockholder.   The Units granted pursuant to this
Award do not entitle the Participant to any rights of a stockholder of the
Company’s Stock. The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

 

3.             Vesting; Effect of Date of Termination.   So long as the
Participant’s Date of Termination has not yet occurred, the Participant’s Units
will vest in accordance with the following schedule:

 

Scheduled Vesting Date

 

Percentage of Total Units To Vest

 

December 31, 2008

 

25%

 

December 31, 2009

 

25%

 

December 31, 2010

 

25%

 

December 31, 2011

 

25%

 

 

If the Participant’s Date of Termination occurs for any reason before any
Scheduled Vesting Date, the Participant’s Units that are not yet vested
immediately prior to such Date of Termination will be forfeited on and after the
Participant’s Date of Termination, subject to the following:

 

--------------------------------------------------------------------------------


 

(a)           If the Participant’s Date of Termination occurs before a Scheduled
Vesting Date by reason of the Participant’s death or Permanent and Total
Disability (as defined below), a Pro Rata Portion of the then unvested Units
will become vested as of the Participant’s Date of Termination. As used herein,
the “Pro Rata Portion” of the Units shall be determined by multiplying the
number of unvested Units immediately prior to the Participant’s Date of
Termination by a fraction, the numerator of which shall be the number of whole
months elapsed between the most recent Scheduled Vesting Date prior to the Date
of Termination (or the Award Date, if no Scheduled Vesting Date has yet
occurred) and the Date of Termination, and the denominator of which shall be the
number of whole months between the most recent Scheduled Vesting Date prior to
the Date of Termination (or the Award Date, if no Scheduled Vesting Date has yet
occurred) and the final Scheduled Vesting Date.

 

(b)           If a Change of Control occurs after the Award Date and prior to
the Participant’s Date of Termination, then (i) 50% of the Units that were not
yet vested immediately prior to the Change of Control will then become fully
vested as of the date of such event; and (ii) the portion of such unvested Units
that does not vest in accordance with the preceding clause (i) shall be subject
to the vesting provisions of this Agreement without regard to the acceleration
of vesting under clause (i), but with the remaining scheduled vesting
percentages in the table at the beginning of this Section proportionately
reduced.

 

(c)           If a Change of Control occurs after the Award Date and prior to
the Participant’s Date of Termination and, during the two-year period following
the date of such Change of Control, the Participant’s Date of Termination occurs
by reason of the involuntary termination of the Participant’s employment by the
Company or its Subsidiaries without Cause or by the Participant for Good Reason
(as defined below), the Units that were not yet vested under this Agreement
immediately prior to such Date of Termination will be fully vested as of the
Participant’s Date of Termination.

 

(d)           If the Participant’s Date of Termination occurs after the Award
Date and during an Anticipated Change of Control by reason of the involuntary
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason, and a Change of Control
then occurs within two years following the Participant’s Date of Termination,
the number of shares (subject to paragraph 5.2(f) of the Plan) that would have
been issuable in settlement of the Units that were forfeited on the Date of
Termination had those Units been vested on the Date of Termination (such number
of shares determined in accordance with paragraph 4(c) below) shall be granted
to the Participant on a fully vested basis as of the date of the Change of
Control (but in no event later than March 15 of the year following the calendar
year in which the Change of Control occurs).

 

(e)           For purposes of this Agreement, the term “Permanent and Total
Disability” means the Participant’s inability, due to illness, accident, injury,
physical or mental

 

2

--------------------------------------------------------------------------------


 

incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

(f)            For purposes of this Agreement, “Good Reason” shall mean: (i) any
material breach by the Company of this Agreement or of any employment agreement
with the Participant without Participant’s written consent, (ii) any material
reduction, without the Participant’s written consent, in the Participant’s
duties, responsibilities or authority; provided, however, that for purposes of
this clause (ii), neither (A) a change in the Participant’s supervisor or the
number or identity of the Participant’s direct reports, nor (B) a change in the
Participant’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Company’s executive organizational chart nor
(C) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company shall be deemed by
itself to materially reduce Participant’s duties, responsibilities or authority,
as long as, in the case of either (B) or (C), Participant continues to report to
either the supervisor to whom he or she reported immediately prior to the Change
of Control or a supervisor of equivalent responsibility and authority; or
(iii) without Participant’s written consent: (A) a material reduction in the
Participant’s base salary, (B) the relocation of the Participant’s principal
place of employment more than fifty (50) miles from its location on the date of
a Change in Control, or (C) the relocation of the Company’s corporate
headquarters office outside of the metropolitan area in which it is located on
the date of a Change in Control. For purposes of this Agreement, a Change of
Control, alone, does not constitute Good Reason. Furthermore, notwithstanding
the above, the occurrence of any of the events described above will not
constitute Good Reason unless the Participant gives the Company written notice
within thirty (30) days after the initial occurrence of any of such events that
the Participant believes that such event constitutes Good Reason, and the
Company thereafter fails to cure any such event within sixty (60) days after
receipt of such notice.

 

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4.             Number of Shares to be Received.   The number of shares of Stock
that the Participant will be entitled to receive in settlement of each Unit upon
its vesting will be determined as follows:

 

(a)           Each calendar year beginning with the year ending December 31,
2008 and ending with the year ending December 31, 2011 will be considered a
performance period for purposes of this Award. As of the end of each performance
period, the number of shares of Stock to be issued in settlement of the number
of Units scheduled to vest as of the end of that performance period (the “Share
Settlement

 

3

--------------------------------------------------------------------------------


 

Amount”) will be determined and fixed by multiplying the number of Units that
vest on the applicable Scheduled Vesting Date by the Share Adjustment Factor
(defined below).

 

(b)           The Share Adjustment Factor for any performance period is the
multiple (calculated to two decimal places) determined by comparing EBIT(1) for
ORS Nasco, Inc. for that performance period to the EBIT threshold, target and
maximum amounts for that performance period as established by the Committee, in
the manner prescribed in Appendix A to this Agreement. The target EBIT amounts
for ORS Nasco Inc. for each performance period are set forth in Appendix A.

 

(c)           If any Units vest before their Scheduled Vesting Date pursuant to
paragraphs 3(a), (b) or (c), then the number of shares of Stock to be issued in
settlement of such Units will be determined by multiplying such number of Units
by the Share Adjustment Factor for the last completed performance period (or by
1 if no performance period has been completed at that time).

 

5.             Settlement of Units.   After any Units vest pursuant to
Section 3, the Company will promptly, but in no event later than March 15 of the
year following the calendar year in which such Units vest, cause to be issued to
the Participant, or to the Participant’s beneficiary or legal representative in
the event of Participant’s death, shares of Stock in payment and settlement of
such vested Units in the amount determined in accordance with Section 4. Such
issuance shall be evidenced by a stock certificate or appropriate entry on the
books of the Company or a duly authorized transfer agent of the Company, shall
be subject to the tax withholding provisions of Section 6, and shall be in
complete satisfaction of such vested Units. If the Units that vest include a
fractional Unit, the Company will round the number of vested Units down to the
nearest whole Unit prior to issuance of the shares as provided herein.

 

6.             Tax Matters.

 

(a)           The Committee may require the Participant, or the alternate
recipient identified in Section 5, to satisfy any potential federal, state,
local or other tax withholding liability. Such liability must be satisfied at
the time such Units vest and are settled in shares of Stock. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied: (A) through a cash payment by the Participant, (B) through the
surrender of shares of Stock that the Participant already owns (provided,
however, to the extent shares described in this clause (B)

 

--------------------------------------------------------------------------------

(1) For purposes of this Agreement, “EBIT” will be derived from the diluted
earnings per share as reported in the Company’s audited financial statements for
the reported year and adjusted for the same items used in adjusting Net Income
results for the United Stationers Management Incentive Plan purposes. EBIT is
calculated as total gross margin less total operating expenses. The calculation
of EBIT shall exclude the impacts of any intercompany sales and any acquisition
accounting items, including amortization of intangible assets, depreciation
expenses associated with any fixed asset step up to fair value and impact of any
inventory step up to fair value.

 

4

--------------------------------------------------------------------------------


 

are used to satisfy more than the minimum statutory withholding obligation, as
described below, then payments made with shares of Stock in accordance with this
clause (B) shall be limited to shares held by the Participant for not less than
six months prior to the payment date), (C) through the surrender of shares of
Stock to which the Participant is otherwise entitled in respect of the Award
under this Agreement; provided, however, that such shares under this clause
(C) may be used to satisfy not more than the minimum statutory withholding
obligation of the Company or applicable Subsidiary (based on minimum statutory
withholding rates for federal, state and local tax purposes, including payroll
taxes, that are applicable to such supplemental taxable income), or (D) any
combination of (A), (B) and (C); provided, however, that the Committee shall
have sole discretion to disapprove of an election pursuant to any of clauses
(B)-(D) and that the Committee may require that the method of satisfying such an
obligation be in compliance with Section 16 of the Exchange Act (if the
Participant is subject thereto) and any other applicable laws and the respective
rules and regulations thereunder. Any fraction of a share of Stock which would
be required to satisfy such an obligation will be disregarded and the remaining
amount due will be paid in cash by the Participant.

 

(b)           The Award evidenced by this Agreement and the issuance of shares
of Stock in settlement of vested Units is not intended to provide and does not
provide for the deferral of compensation within the meaning of Section 409A of
the Code. The Participant shall have no power to affect the timing of such
settlement.

 

7.             Compliance with Laws.   Despite the provisions of Section 5
hereof, the Company is not required to issue or deliver any certificates for
shares of Stock if at any time the Company determines that the listing,
registration or qualification of such shares upon any securities exchange or
under any law, the consent or approval of any governmental body or the taking of
any other action is necessary or desirable as a condition of, or in connection
with, the issuance or delivery of the shares hereunder in compliance with all
applicable laws and regulations, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company.

 

8.             No Right to Employment.   Nothing herein confers upon the
Participant any right to continue in the employ of the Company or any
Subsidiary.

 

9.             Nontransferability.   Except as otherwise provided by the
Committee or as provided in Section 5, and except with respect to shares of
Stock issued in settlement of vested Units, the Participant’s interests and
rights in and under this Agreement may not be assigned, transferred, exchanged,
pledged or otherwise encumbered other than as designated by the Participant by
will or by the laws of descent and distribution. Issuance of shares of Stock in
settlement of Units will be made only to the Participant; or, if the Committee
has been provided with evidence acceptable to it that the Participant is legally
incompetent, the Participant’s personal representative; or, if the Participant
is deceased, to the designated beneficiary or other appropriate recipient in
accordance with Section 5 hereof. The Committee may require personal receipts or
endorsements of a Participant’s personal

 

5

--------------------------------------------------------------------------------


 

representative, designated beneficiary or alternate recipient provided for
herein, and the Committee shall extend to those individuals the rights otherwise
exercisable by the Participant with regard to any withholding tax election in
accordance with Section 6 hereof. Any effort to otherwise assign or transfer any
Units or any rights or interests therein or thereto under this Agreement will be
wholly ineffective, and will be grounds for termination by the Committee of all
rights and interests of the Participant and his or her beneficiary in and under
this Agreement.

 

10.           Administration and Interpretation.   The Committee has the
authority to control and manage the operation and administration of the Plan.
Any interpretations of the Plan by the Committee and any decisions made by it
under the Plan are final and binding on the Participant and all other persons.

 

11.            Governing Law.   This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
state of Delaware, without regard to principles of conflicts of law of Delaware
or any other jurisdiction.

 

12.           Sole Agreement.   Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement shall be subject to all of the terms
and conditions of the Plan (as the same may be amended in accordance with its
terms), a copy of which may be obtained by the Participant from the office of
the Secretary of the Company. In addition, this Agreement and the Participant’s
rights hereunder shall be subject to all interpretations, determinations,
guidelines, rules and regulations adopted or made by the Committee from time to
time pursuant to the Plan. This Agreement is the entire agreement between the
parties to it with respect to the subject matter hereof, and supersedes any and
all prior oral and written discussions, commitments, undertakings,
representations or agreements (including, without limitation, any terms of any
employment offers, discussions or agreements between the parties).

 

13.           Binding Effect.   This Agreement will be binding upon and will
inure to the benefit of the Company and the Participant and, as and to the
extent provided herein and under the Plan, their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

14.           Amendment and Waiver.   This Agreement may be amended in
accordance with the provisions of the Plan, and may otherwise be amended by
written agreement between the Company and the Participant without the consent of
any other person. No course of conduct or failure or delay in enforcing the
provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

 

 

Very truly yours,

 

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

/s/ F. B. Hegi

 

Frederick B. Hegi, Jr.

 

Chairman of the Board

 

7

--------------------------------------------------------------------------------


 

Appendix A

 

Determination of Share Adjustment Factor

 

For any performance period, the Share Adjustment Factor shall be determined in
accordance with the following table:

 

ORS Nasco, Inc. EBIT for the Applicable
Performance Period

 

Share Adjustment Factor(1)

 

Lower of 85% of Target EBIT(2) or prior year’s actual EBIT (Threshold)(3)

 

0

 

Target EBIT

 

1.00

 

130% of Target EBIT (Maximum)

 

2.00

 

 

--------------------------------------------------------------------------------

(1) If ORS Nasco, Inc. EBIT for the applicable performance period is between
Threshold and Target EBIT or between Target and Maximum EBIT, the applicable
Share Adjustment Factor will be determined by linear interpolation between the
applicable Share Adjustment Factors shown in the table.

 

(2) For purposes of this Agreement, “EBIT” will be derived from the diluted
earnings per share as reported in the Company’s audited financial statements for
the reported year and adjusted for the same items used in adjusting Net Income
results for the United Stationers Management Incentive Plan purposes. EBIT is
calculated as the total gross margin less total operating expenses. The
calculation of EBIT shall exclude the impacts of any intercompany sales and any
acquisition accounting items, including amortization of intangible assets,
depreciation expenses associated with any fixed asset step up to fair value and
impact of any inventory step up to fair value.

 

(3) Threshold performance will be the lower of 85% of target EBIT or prior
year’s actual EBIT.

 

Target ORS Nasco, Inc. EBIT

 

Year Ending

 

Target ORS Nasco, Inc. EBIT

 

December 31, 2008

 

$

21,324,000

 

December 31, 2009

 

$

24,411,000

 

December 31, 2010

 

$

28,245,000

 

December 31, 2011

 

$

31,145,000

 

 

8

--------------------------------------------------------------------------------
